Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 18-20 of U.S. Patent No. 11,119,946. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations. Refer to the following table, with respect to claim 2 of the instant application and claim 1 of US 11,119,946:

17/468,160
US 11,119,946
Claim 2. An apparatus, comprising:
Claim 1. A method, comprising:
a controller associated with one or more memory devices, wherein the controller
is configured to cause the apparatus to:

configure a first value of a first pointer to correspond to a first memory address
within the one or more memory devices and a second value of a second pointer to correspond to
a second memory address within the one or more memory devices;
configuring a first value of a first pointer to correspond to a first memory address within a region of memory and a second value of a second pointer to correspond to a second memory address within the region of memory;
monitor a plurality of commands for performing memory access operations within
the one or more memory devices, the plurality of commands associated with requested memory
addresses within the one or more memory devices;
monitoring a plurality of commands for performing access operations within the region of memory, the plurality of commands associated with requested addresses within the region of memory;
update the second pointer from the second value to a third value based at least in
part on a quantity of the plurality of commands satisfying a threshold;
updating the second pointer from the second value to a third value based at least in part on a quantity of the plurality of commands that are monitored satisfying a threshold;
update the first pointer from the first value to a fourth value based at least in part
on a correspondence between the third value of the second pointer and the first value of the first
pointer; and
updating the first pointer from the first value to a fourth value based at least in part on a correspondence between the third value of the second pointer and the first value of the first pointer; and
execute the plurality of commands on a set of memory locations within the one or more memory devices, the set of memory locations based at least in part on the requested
memory addresses, the fourth value of the first pointer, and the third value of the second pointer.
executing the plurality of commands on a set of locations within the region of memory, the set of locations based at least in part on the requested addresses, the fourth value of the first pointer, and the third value of the second pointer.


The table above shows that claim 2 of the instant application is an apparatus that corresponds to the method claim 1 of US Patent 11,119,946.  It is clearly obvious that US 11,119,946 substantially discloses the subject matter of claim 2 of the instant application. Applicant merely claims the method claim as an apparatus claim. Similarly, claim 12 of the instant application is an apparatus that corresponds to the method claim 18 of US Patent 11,119,946, and is therefore rejected for similar reasons. 
Claims 3-11 and 13-14 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Allowable Subject Matter
Claims 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 15, no prior art of record teaches a controller to configure an address space having contiguous addressing, wherein the address space is mapped across the plurality of zones, and wherein each zone comprises a free memory location; execute a first plurality of received commands associated with corresponding received addresses within the address space on a first set of memory locations within the plurality of zones, the first set of memory locations based at least in part on the corresponding received memory addresses for the first plurality of received commands and the free memory locations of the plurality of zones, wherein a portion of the first plurality of received commands are for a first zone of the plurality of zones; modify the free memory location of the first zone based at least in part on a parameter associated with the portion of received commands satisfying a threshold; and execute a second plurality of received commands associated with corresponding received addresses within the address space on a second set of memory locations within the plurality of zones, the second set of memory locations based at least in part on the  corresponding received memory addresses for the second plurality of received commands and the free memory locations of the plurality of zones, the free memory locations of the plurality of zones comprising the modified free memory location of the first zone.
Claims 16-21 are allowable by virtue of their dependence on allowed base claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136